61233: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61233


Short Caption:MASON-MCDUFFIE REAL ESTATE VS. VILLA FIORE DEV.Classification:Civil Appeal - General - Other


Lower Court Case(s):Washoe Co. - Second Judicial District - CV0800629Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:07/11/2012 / Hamilton, PaulSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:06/24/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantMason-McDuffie Real Estate, Inc.Matthew A. Cavanaugh
							(Olson, Cannon, Gormley, Angulo & Stoberski)
						Michael E. Stoberski
							(Olson, Cannon, Gormley, Angulo & Stoberski)
						


AppellantPrudential Nevada RealtyMatthew A. Cavanaugh
							(Olson, Cannon, Gormley, Angulo & Stoberski)
						Michael E. Stoberski
							(Olson, Cannon, Gormley, Angulo & Stoberski)
						


RespondentVilla Fiore Development, LLCPatrick R. Millsap
							(Fahrendorf, Viloria, Oliphant & Oster, LLP)
						



14-32746: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


07/09/2012Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


07/09/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-21523




07/09/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.12-21525




07/11/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Paul F. Hamilton.12-21833




07/12/2012Filing FeeFiling Fee Paid. $250.00 from Olson, Cannon, Gormley & Desruisseaux.  Check No. 115195.


07/27/2012Docketing StatementFiled Docketing Statement.12-23856




08/07/2012Docketing StatementFiled Response to Docketing Statement.12-24853




08/07/2012MotionFiled Respondent Villa Fiore's Motion to Dismiss Appeal.12-24866




08/17/2012MotionFiled Defendant Mason-McDuffie Realty, Inc. dba Prudential Nevada Realty's Response to Plaintiff Villa Fiore's Motion to Dismiss.12-25914




08/23/2012MotionFiled Respondent Villa Fiore's Reply ISO Motion to Dismiss.12-26666




10/05/2012Settlement Order/ProceduralFiled Order Denying Motion to Dismiss/Settlement. This denial is without prejudice to respondent's right to renew the motion upon completion of settlement proceedings.  Settlement Judge:  Early Case Assessment Report due 15 days. Fn1 [If the settlement judge determines that the alleged jurisdictional defect is such that it renders mediation impractical, he may recommend that the appeal be removed from the settlement program.  See NRAP 16(b).  Otherwise, this matter should proceed to mediation.]12-31441




10/10/2012Notice/IncomingFiled Notice of Change of Firm Name (Olson, Cannon, Gormley & Desruisseaus has changed to Olson, Cannon, Gormley, Angulo & Stoberski).12-31999




11/26/2012Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is rescheduled for November 19, 2012.12-37244




11/26/2012Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.12-37245




12/18/2012Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.12-39996




12/21/2012MotionFiled Respondent Villa Fiore Development, LLC's Renewed Motion to Dismiss.12-40498




12/28/2012Transcript RequestFiled Certificate of No Transcript Request.12-41174




01/04/2013MotionFiled Appellant Mason-McDuffie Realty, Inc. dba Prudential Nevada Realty's Response to Respondent Villa Fiore's Renewed Motion to Dismiss.13-00280




03/19/2013AppendixFiled Appendix to Opening Brief volume 1.13-08268




03/19/2013AppendixFiled Appendix to Opening Brief  Volume 2.13-08270




03/19/2013BriefFiled Appellant's Opening Brief.13-08297




04/08/2013Order/ProceduralFiled Order of Limited Remand. We remand this matter to the district court for the sole purpose of resolving this factual question of whether appellant's NRCP 59 motion to alter or amend was timely submitted for filing. The district court's findings shall be certified and transmitted to the clerk of this court within 60 days of the date of this order. Briefing suspended.13-10109




05/21/2013Notice/IncomingFiled Notice of Entry of Order.13-14908




05/22/2013Order/IncomingFiled District Court Order. Copy of Findings of Fact and Conclusions of Law filed in district court on 05/20/13.13-15137




06/26/2013Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.13-18751




06/27/2013Filing FeeReturned Filing Fee. Check No. 117761 returned to Olson, Cannon, Gormley, Angulo & Stoberski. .


06/28/2013MotionFiled Defendant Mason-McDuffie Realty, Inc. dba Prudential Nevada REalty's Motion for :  (1) Leave to File a Supplemental Response to Plaintiff Villa Fiore's Motion to Dismiss; (2) Leave to Consolidate Appeal. (DETACHED SUPPLEMENTAL RESPONSE AND FILED PER ORDER 10/9/13)13-19060




07/11/2013MotionFiled Respondent Villa Fiore's Opposition to Appellant's Motions to (a) Leave to File a Supplemental Response; (b) Leave to Consolidate Appeals; and (c) Leave to File Supplemental Opening Brief.13-20313




07/23/2013MotionReceived Appellant Mason-McDuffie Realty, Inc.'s Reply to Respondent Villa Fiore Development, LLC's Opposition to Motion for Leave. (FILED PER ORDER 10/9/13)


07/23/2013MotionFiled Appellant Mason-McDuffie Realty, Inc. dba Prudential Nevada Realty's Request for Extension of Time to File Reply.13-21689




07/30/2013MotionFiled Respondent Villa Fiore's Opposition to Appellant's Request to Extend Time.13-22444




10/09/2013Order/ProceduralFiled Order Partially Dismissing Appeal and Reinstating Briefing. Appellant's motion for leave to file a supplemental response to the motion to dismiss is granted; the clerk of this court shall detach and file the proposed supplemental response attached to the June 28 motion. Appellant's motion for leave to file a late reply to the opposition is also granted; the clerk of this court shall file the reply provisionally received in this court on July 23, 2013. We dismiss this appeal as to the district court's order on remand, only, and appellant's requests to consolidate the appeals an for leave to file a supplemental opening brief are denied. Respondent's motion to dismiss the appeal from the June 17 final judgment is denied. We reinstate the briefing schedule as follows. Respondent: Answering brief due: 30 days.13-30146




10/09/2013MotionFiled Defendant Mason-McDuffie Realty, Inc. DBA Prudential Nevada Realty's Supplemental Opposition in Response to Plaintiff Villa Fiore's Motion to Dismiss.13-30147




10/09/2013MotionFiled Appellant Mason-McDuffie Realty, Inc.'s Reply to Respondent Villa Fiore Development, LLC's Opposition to Motion for Leave.13-30148




10/16/2013Notice/IncomingFiled Notice of Appearance (Patrick R. Millsap, Esq. of Fahrendorf, Viloria, Oliphant & Oster LLP. appearing on behalf of Respondent, Villa Fiore Development, LLC).13-30945




10/17/2013MotionFiled Stipulation to Extend Time to File Answering Brief.13-31155




10/17/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due:  December 09, 2013.13-31236




12/06/2013MotionFiled Respondent's Motion to Extend the Time to File the Answering Brief.13-36847




12/31/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondent: Answering Brief due: January 9, 2014.13-39628




01/09/2014BriefFiled Respondent's Answering Brief.14-00866




01/09/2014AppendixFiled Appendix to Answering Brief, Volume 1.14-00867




01/09/2014AppendixFiled Appendix to Answering Brief, Volume 2.14-00868




01/09/2014AppendixFiled Appendix to Answering Brief, Volume 3.14-00869




01/09/2014AppendixFiled Appendix to Answering Brief, Volume 4.14-00870




01/09/2014AppendixFiled Appendix to Answering Brief, Volume 5.14-00871




02/10/2014BriefFiled Appellant's Reply Brief.14-04318




02/11/2014Case Status UpdateBriefing Completed/To Screening.


02/11/2014Notice/IncomingFiled Notice of Disassociation of Counsel Roger S. Doyle.14-04422




06/24/2014Order/ProceduralFiled Order Submitting for Decision without Oral Argument.14-20738




10/02/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Pickering/Parraguirre/Saitta. Author: Parraguirre, J. Majority: Parraguirre/Pickering/Saitta. 130 Nev. Adv. Opn. No. 83. NNP14-KP/RP/NS14-32746




10/27/2014RemittiturIssued Remittitur.14-35656




10/27/2014Case Status UpdateRemittitur Issued/Case Closed.